[Cite as State v. Cox, 2019-Ohio-1399.]



                                  IN THE COURT OF APPEALS

                         TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY




STATE OF OHIO,                                    :

        Appellee,                                 :         CASE NO. CA2018-05-026

                                                  :              DECISION
    - vs -                                                        4/15/2019
                                                  :

EUGENE E. COX,                                    :

        Appellant.                                :



 CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                      Case No. 2018 CR 00019



D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for appellee

W. Stephen Haynes, Clermont County Public Defender, Robert F. Benintendi, 302 East
Main Street, Batavia, Ohio 45103, for appellant

Eugene E. Cox, #A-743489, Madison Correctional Institution, 1851 State Route 56,
London, Ohio 43140, appellant, pro se



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal filed by

appellant Eugene E. Cox, the transcript of the docket and journal entries, the transcript

of proceedings and original papers from the Clermont County Court of Common Pleas,

and upon the brief filed by appellant's counsel and appellant's pro se brief.

        {¶ 2} Appellant's counsel has filed a brief with this court pursuant to Anders v.
                                                               ______________________

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful review

of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists one potential error "that might arguably support the appeal," Anders

at 744, 87 S. Ct. at 1400; (3) requests that this court review the record independently to

determine whether the proceedings are free from prejudicial error and without

infringement of appellant's constitutional rights; (4) requests permission to withdraw as

counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies

that a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Appellant has filed a pro se brief raising one assignment of error pertaining

to the 30-month sentence he received.

       {¶ 4} We have accordingly examined the record, the potential assignment of

error presented in counsel's brief, and the assignment of error in appellant's pro se brief,

and find no error prejudicial to appellant's rights in the proceedings in the trial court. The

motion of counsel for appellant requesting to withdraw as counsel is granted, and this

appeal is dismissed for the reason that it is wholly frivolous.


       HENDRICKSON, P.J., RINGLAND and PIPER, JJ., concur.




                                            -2-